Exhibit (a)(1)(iv) Form of Notice of Withdrawal of Tender NOTICE OF WITHDRAWAL OF TENDER Regarding Interests In O'CONNOR FUND OF FUNDS: LONG/SHORT STRATEGIES LLC Tendered Pursuant to the Offer to Purchase Dated March 20, 2013 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL MUST BE RECEIVED BY BNY MELLON INVESTMENT SERVICING (US) INC. EITHER BY MAIL OR FAX BY, THE END OF THE DAY ON TUESDAY, APRIL 16, 2013, AT 12:00 MIDNIGHT, NEW YORK TIME, UNLESS THE OFFER IS EXTENDED. Complete This Notice Of Withdrawal And Fax Or Mail To: O'Connor Fund of Funds: Long/Short Strategies LLC c/o BNY Mellon Investment Servicing (US) Inc. P.O. Box 857 Claymont, Delaware 19703-9911 Attn:Tender Offer Administrator For additional information: Phone:(877) 431-1973 Fax:(302) 793-8201 (302) 793-8202 To assure good delivery, please send this Notice of Withdrawal to BNY Mellon Investment Servicing (US) Inc. and not to your Financial Advisor. O'CONNOR FUND OF FUNDS: LONG/SHORT STRATEGIES LLC You are responsible for confirming that this Notice is received by BNY Mellon Investment Servicing (US) Inc.To assure good delivery, please send this page to BNY Mellon Investment Servicing (US) Inc. and not to your Financial Advisor. If you fail to confirm receipt of this Notice, there can be no assurance that your withdrawal will be honored by the Fund. Ladies and Gentlemen: Please withdraw the tender previously submitted by the undersigned in a Letter of Transmittal. UBS Financial Services Brokerage Account # (if applicable): ooo ooooo oo FOR INDIVIDUAL INVESTORS AND JOINT TENANTS: Signature: (Signature of Owner(s) Exactly as Appeared on Investor Certification)/Date Print Name of Investor: Joint Tenant Signature: (If joint tenants, both must sign.) (Signature of Owner(s) Exactly as Appeared on Investor Certification)/Date Print Name of Joint Tenant: FOR OTHER INVESTORS: Print Name of Investor: Signature: (Signature of Owner(s) Exactly as Appeared on Investor Certification)/Date Print Name of Signatory and Title: Co-Signatory if necessary: (Signature of Owner(s) Exactly as Appeared on Investor Certification)/Date Print Name of Co-Signatory and Title:
